                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


TOMMY’S SUPPLIES LLC,           :
                                :
     Plaintiff,                 :
                                :
v.                              :       CASE NO. 3:16-cv-1922(RAR)
                                :
PAPILLON INK LLC,               :
                                :
     Defendant.                 :
PAPILLON INK LLC,               :
                                :
     Third-Party Plaintiff,     :
                                :
v.                              :
                                :
TOMMY RINGWALT SR.,             :
TOMMY RINGWALT JR.,             :
And CAROL LANDRY,               :
                                :
     Third-Party Defendant.     :


             RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

     Plaintiff-counterclaim defendant Tommy’s Supplies LLC

(“Tommy’s”) brings this action alleging trademark infringement,

false designation of origin, and unfair competition by Defendant

counterclaim-plaintiff, Papillon Ink LLC (“Papillon”), pursuant

to the Lanham Act, 15 U.S.C. §§ 1051 et seq.      Tommy’s, a limited

liability company with a principal place of business in Somers,

Connecticut, is engaged in the business of manufacturing,

advertising, promoting, and selling Starbrite tattoo ink.      (Dkt.

#46 at 2).    This case arises out of the Papillons’ alleged



                                    1
infringement on Tommy’s mark by manufacturing, distributing, and

selling tattoo ink also under the name Starbrite Ink.

    After Tommy’s filed the complaint, Papillon filed

counterclaims and a third-party complaint against Tommy Ringwalt

Sr. (“Tommy Sr.”), Tommy Ringwalt Jr. (“Tommy Jr.”), and Carol

Landry (“Ms. Landry”).   Papillon’s claims against the three

individuals relate to their involvement in the operation of

Tommy’s Supplies and the alleged misuse and misappropriation of

the Starbrite mark.   Papillon’s complaint alleges trademark

infringement by tarnishment, false designation of origin, unfair

competition and breach of contract.    The third-party complaint

also seeks declarations regarding the ownership of the Starbrite

mark.

    The parties have each filed cross-motions for summary

judgment.   (Dkt. ##96, 101).   Oral argument was held January 28,

2020. During the oral argument each party was asked pointed

questions regarding its position.     Based on statements and

concessions made during the oral argument, as well as statements

and arguments made in the briefs, the plaintiff’s Motion for

summary judgment is GRANTED in part and DENIED in part and the

defendant’s Motion for Summary Judgment is DENIED.




                                 2
  I.      Undisputed Facts

       The following facts, drawn from the parties’ Local Rule

56(a)1 and 56(a)2 statements, are undisputed and material to the

claims.

       Michael Nicholson (“Mr. Nicholson”) and Meredith Holden

(“Ms. Holden”) were married from 1979 until Michael’s death in

1998.     (Dkt. #118, ¶ 1.).

       In the 1980s, Mr. Nicholson formed and operated Papillon

Tattoo Limited. (Id., ¶ 2.).     The business was run out of the

basement of the home of Mr. Nicholson and Ms. Holden in Enfield,

CT. (Id., ¶ 3.).    Tommy Sr. manufactured tattoo needles, and Mr.

Nicholson allowed him to retain the proceeds from the sale of

the tattoo needles.     (Dkt. #114, ¶ 2).

       In 1991, Tommy Sr. left Connecticut and moved to Tucson,

Arizona. (Dkt. #118, ¶ 12.).     While in Arizona, Tommy Sr. sold

tattoo needles and supplies under the name Tommy’s Supplies.

(Id. ¶ 6.).

       While Tommy Sr. was in Arizona, Mr. Nicholson and Carol

Landry, the mother of Tommy Sr., began working for Papillon and

assisting in mixing tattoo ink for Papillon Studio. (Id. ¶ 8.).

Ms. Landry did not have an employment contract with Papillon

Studio. (Id. ¶ 9.). Ms. Landry did not know how to mix ink prior

to working at Papillon. (Dkt. #118, ¶ 41.).     Ms. Landry took

notes concerning the combination of pigments and other

                                   3
ingredients used to make various colored tattoo inks. (Dkt.

#114, ¶ 14.).   Ms. Landry wrote those notes in a notebook that

she purchased when she began working for Papillon Studio. (Id.)

       Mr. Nicholson passed away in 1998, and his widow, Ms.

Holden, began running Papillon Studio. (Id. ¶ 12.)       Ms. Holden

did not like the tattoo industry and did not want to the run the

company. (Id. ¶ 16.)    Ms. Holden was responsible for the day-to-

day operations of Papillon including ordering, shipping, ink

production, and tattoo machine production. (Dkt. #118, ¶ 32.)

       In late 2000 or early 2001, Ms. Holden provided Tommy Sr.

and a business partner with airline tickets to return to

Connecticut from Arizona. (Dkt. #114, ¶ 17, Dkt. #118 ¶ 34).

       Upon his return to Connecticut in 2001, Tommy Sr. continued

to make cosmetic needles, at Papillon’s address in Enfield,

Connecticut. (Dkt. #118, ¶ 37.)       He also began working at

Papillon and was eventually named Vice President. (Dkt. #118, ¶

35.)   Ms. Holden continued to handle the administrative aspects

of the Papillon Studio business, and Tommy Sr. was in charge of

marketing, attending conventions, and interacting with

customers. (Dkt. #114, ¶ 18.)     Tommy Jr. also worked for

Papillon Studio for approximately one year assisting Ms. Holden

in the administration of the business. (Id. ¶ 19.)

       Tommy’s Supplies was registered with the Connecticut

Secretary of the State in September 2003. (Id. ¶ 21.)

                                  4
       After Tommy Sr. told Ms. Holden that he could register the

STARBRITE mark online, Ms. Holden told him to do so. (Id. ¶ 31.)

Ms. Holden did not tell Tommy Sr. to file the STARBRITE

trademark application in Papillon’s name. (Id. ¶ 32.)

       Tommy Sr. filed the STARBRITE trademark application on

March 27, 2003. On December 4, 2003, Tommy Sr. submitted a

response to an Office Action dated September 23, 2003 from the

United States Patent and Trademark Office (”USPTO”). The

response was on Tommy’s Supplies LLC letterhead and included a

specimen of the STARBRITE mark. (Id. ¶ 34.)

       U.S. Trademark Registration No. 2852912 for STARBRITE was

issued on June 15, 2004 in the name of Tommy Ringwalt Sr. (Id. ¶

36.)   Ms. Holden was not surprised when she learned that the

STARBRITE mark was issued to Tommy Sr. (Id. ¶ 37.)

       Declarations of Use and Incontestability under Sections 8

and 15 of the Lanham Act (15 U.S.C. §§ 1058 and 1065) were filed

for Registration No. 2852912 on September 10, 2010. (Id. ¶ 38.)

U.S. Trademark Registration No. 2852912 was assigned from Tommy

Sr. to Tommy’s Supplies on December 29, 2011, as recorded by the

USPTO on December 30, 2011. (Id. ¶ 39.)

       A Declaration of Use and a Renewal under Sections 8 and 9

of the Lanham Action (15 U.S.C. §§ 1058 and 1059) was filed for

Registration No. 2852912 on April 4, 2014 and accepted on April

19, 2014. (Id. ¶ 40.)

                                  5
    Tommy’s Supplies owns U.S. Trademark Registration No.

4724705 for the mark STARBRITE COLORS GOES IN STAYS IN

(Stylized) and Design for “tattoo inks,” in Class 2, filed on

November 13, 2013 and issued on April 21, 2015. (Id. ¶ 41.)

Tommy’s Supplies owns U.S. Application Serial No. 87185677 for

the mark TOMMY’S STARBRITE COLORS (Stylized) and Design for

“tattoo inks; tattooing ink; tattoo engraving ink,” in Class 2,

filed on September 28, 2016. (Id. ¶ 42.)

    Papillon applied for the trademark STARBRITE COLORS PURE

PIGMENT DISPERSION, U.S. Application Serial No. 87039378, but

the application was refused as likely to cause confusion with

Tommy’s Supplies STARBRITE and STARBRITE COLORS GOES IN STAYS IN

marks. (Id. ¶ 43.)

    Tommy’s Supplies also filed registrations, in 2012, for

STARBRITE in numerous countries around the world, including

nations in the European Union, China, Australia, Singapore, the

Philippines, and Thailand. (Dkt. #118, ¶ 91.)

    In the 2003-04 STARBRITE Trademark Application, Tommy Sr.

initially included specimens that related to Tommy’s Supplies,

(a Tommy’s Supplies Advertisement), but the application was

rejected because the specimen was an advertisement. A second

specimen was submitted once again with Tommy’s labeling and was

accepted. (Id. ¶ 93.)   The submission of these specimens was



                                6
accompanied by correspondence bearing Tommy’s Supplies

letterhead. (Id. ¶ 94.)

       In 2004, Tommy’s Supplies and Papillon Studio entered into

an Exclusive Distributorship Agreement (“Distribution

Agreement”), pursuant to which Papillon Studio granted Tommy’s

Supplies a nonexclusive right to purchase and distribute all

products produced by Papillon Studio. (Dkt. #114, ¶ 23.) Payment

under the Distribution Agreement was due upon ordering. (Id. ¶

24.)

       At the time that the 2004 STARBRITE trademark was

registered, and at all times pertinent to this action, Tommy Sr.

was an employee of Papillon and received a weekly check, and a

W-2. (Dkt. #118, ¶ 55.)

       Pursuant to the Distribution Agreement, it was understood

that Tommy’s Supplies was going to sell Papillon’s STARBRITE ink

in Europe. (Id. ¶ 64.)

       Tommy Sr. began manufacturing his own ink in 2003, while

still at Papillon, prior to the Distribution Agreement. (Id. ¶

68.)   Tommy Sr. left Papillon in 2005. (Id. ¶ 69.)   Tommy Jr.

was subsequently laid off from Papillon. (Id. ¶ 70.)

       Ms. Holden later discovered that Tommy St. had begun

selling tattoo ink to Dermagraphics, CAM, and Tattoo Supplies

UK. (Id. ¶ 71.) Some of Papillon’s customers have reported that

they mistakenly bought Tommy’s ink instead of Papillon’s ink.

                                  7
(Id. ¶ 98.)    Tommy Sr., Tommy Jr., Tommy’s Supplies, its agents,

servants, and/or employees never had, and do not have the

STARBRITE proprietary formula developed by Papillon. (Id. ¶

100.)

    Once Tommy Sr. and Tommy Jr. ceased working at Papillon

Studio, they began to operate Tommy’s Supplies from a separate

location. (Dkt. #114, ¶ 27.)    However, Ms. Landry continued to

work for Papillon Studio mixing ink. (Id. ¶ 28.)

    Ms. Landry only taught her ink recipes to two people, Aaron

Oullette and David Taylor, and she only taught them a few

colors. (Id. ¶ 29.)    Ms. Landry did not teach Tommy Jr. how to

mix inks or the recipes she made for Papillon. (Id. ¶ 30.)

    While still working at Papillon, Ms. Landry began

“cleaning” at Tommy’s Supplies. (Dkt. #118, ¶ 113.)     Ms. Landry

was not allowed to go into the ink room at Tommy’s Supplies, as

Tommy Jr. did not want trade secrets revealed by either side.

(Id. ¶ 114.)

    Shortly after Tommy Sr. and Tommy Jr. left Papillon Studio,

Ms. Holden became aware that Tommy’s Supplies was selling

STARBRITE Ink. (Dkt. #114, ¶ 45.)     Tommy Jr. created the

formulas for the Starbrite Ink sold by Tommy’s Supplies and the

formulas were different than the formulas used by Papillon

Supply. (Id. ¶ 46.)



                                  8
       Ms. Holden sold the company to Papillon, a limited

liability company in which Katrina Basile is the sole member.

(Id. ¶ 56.) While Ms. Basile is the owner of Papillon, her

husband, Carl Basile (“Mr. Basile”), holds himself out as the

manager of Papillon. (Id. ¶ 57.)

       Since Mr. Basile began managing Papillon, Papillon has

increased its advertising of Starbrite Ink, including

advertising in the same magazines in which Tommy’s Supplies

advertises. (Id. at 58.)    Papillon has also solicited Tommy’s

Supplies’ distributors. (Id. ¶ 59.)

       In 2016, Ms. Landry’s employment with Papillon terminated.

(Id. ¶ 63.) Mr. Basile has copies of Ms. Landry’s notebook. (Id.

¶ 65.)

       Tommy’s Supplies has continuously used the STARBRITE mark

for its own tattoo inks since at least as early as 2003. (Id. ¶

68.)   Since at least as early as 2005, Tommy’s Supplies has

spent substantial sums annually advertising its STARBRITE inks.

(Id. ¶ 69.)   Tommy’s Supplies’ STARBRITE inks have been

advertised and promoted, among other places, in national tattoo

industry magazines, on the internet, in internet banner ads, via

the Google AdWords program, in bowling alleys across Connecticut

and Massachusetts, on the radio, on a NASCAR race car, and by

sponsoring events. (Id. ¶ 70.)



                                  9
      Since 2012, Tommy’s Supplies has organized and hosted the

Tommy’s Tattoo Convention (the “Tommy’s Convention”) at the

Connecticut Convention Center. (Id. ¶ 71.)      Ms. Holden attended

the first Tommy’s Convention in 2012. (Id. ¶ 73.)

  II.   Legal Discussion

      A. Standard for Summary Judgment

      “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”      Fed. R.

Civ. P. 56(a).   A “material” fact is a fact that influences the

case’s outcome under governing law.      Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247–48 (1986).    A “genuine” dispute is one

that a reasonable jury could resolve in favor of the non-movant.

Id.

      The moving party bears the initial burden of establishing

that there are no genuine disputes as to any material fact.

Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000).

Once such a showing is made, the non-movant must show that there

is a genuine issue for trial.   Id.   “The non-movant cannot

escape summary judgment merely by vaguely asserting the

existence of some unspecified disputed material facts, or defeat

the motion through mere speculation or conjecture.      Western

World Ins. Co. v. Stack Oil, Inc., 922 F.2d 118, 121 (2d Cir.

1990)(internal quotations and citations omitted).     A party also

                                10
may not rely on conclusory statements or unsupported allegations

that the evidence in support of the motion for summary judgment

is not credible.   Yin Jing Gan v. City of New York, 996 F.2d

522, 532 (2d Cir. 1993).    The party opposing summary judgment

“must present specific evidence demonstrating a genuine

dispute.”   Gannon v. UPS, 529 F. App'x 102, 103 (2d Cir. 2013)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).

    The Court “construe[s] the evidence in the light most

favorable to the non-moving party and ... draw[s] all reasonable

inferences in its favor.”   Huminski v. Corsones, 396 F.3d 53,

69–70 (2d Cir. 2005).   “Summary judgment is improper if there is

any evidence in the record that could reasonably support a

jury's verdict for the non-moving party.”    Marvel Characters,

Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002).

    B. Claims regarding the Starbrite trademark

    It is undisputed that Tommy Ringwalt Sr. submitted an

application to the U.S. Patent and Trademark Office (“USPTO”)

for a trademark for Starbrite Ink and that he listed himself as

the owner of mark. (Dkt. #118 at ¶ 50).    Since the application

was granted, the parties agree that Tommy’s Supplies currently

holds an incontestable trademark for Starbrite Ink.    (Dkt. #96-

1, 9; Dkt. #115, 25).   The parties also agree that under the

Lanham Act “registration of a mark is considered ‘prima facie

                                 11
evidence of the registrant’s ownership of the mark, and of the

registrant’s exclusive right to use the registered mark[.]’” CSL

Silicones, Inc. v. Midsun Grp. Inc., 301 F. Supp. 3d 328, 346

(D. Conn. 2018)(quoting 15 U.S.C. § 1115(a)) (alteration in

original).   The Lanham Act contains a number of defenses to an

incontestable trademark but the only potential defense at issue

in this case is that Tommy Sr. allegedly committed fraud on the

USPTO when he applied for the trademark. See 15 U.S.C. §

1115(b)(1-9).

         Generally, a party alleging that a registration was
    fraudulently obtained must prove the following elements
    by clear and convincing evidence:
    1. A false representation regarding a material fact.
    2. The person making the representation knew or should
    have   known   that   the   representation   was   false
    (“scienter”).
    3. An intention to induce the listener to act or refrain
    from acting in reliance on the misrepresentation.
    4. Reasonable reliance on the misrepresentation.
    5. Damage proximately resulting from such reliance.

Patsy's Italian Rest., Inc. v. Banas, 658 F.3d 254, 270–71 (2d

Cir. 2011). The party alleging “fraud must demonstrate the

alleged fraud by clear and convincing evidence.” Orient Exp.

Trading Co. v. Federated Dep't Stores, Inc., 842 F.2d 650, 653

(2d Cir. 1988)(internal quotation and citation omitted). In

addition, “[t]he allegedly fraudulent statements may not be the

product of mere error or inadvertence, but must indicate a

‘deliberate attempt to mislead the [USPTO].’” Id. (quoting Money

Store v. Harriscorp Fin., Inc., 689 F.2d 666, 670 (7th Cir.

                                12
1982)). “To rise to the level of fraud, the false statement must

be made knowingly and have been material to the PTO’s decision

to grant [the] trademark application.”   CSL Silicones, Inc. v.

Midsun Grp. Inc., 301 F. Supp. 3d 328, 353 (D. Conn.

2018)(citing Haggar Int'l Corp. v. United Co. for Food Indus.

Corp., 906 F. Supp. 2d 96, 127 (E.D.N.Y. 2012)).     Indeed,

“[f]raud in a trademark cancellation is something that must be

“proved to the hilt” with little or no room for speculation or

surmise; considerable room for honest mistake, inadvertence,

erroneous conception of rights, and negligent omission; and any

doubts resolved against the charging party.” Yocum v. Covington,

216 U.S.P.Q. (BNA) ¶ 210 (T.T.A.B. Nov. 29, 1982).

    Tommy’s Supplies seeks a declaratory judgment regarding the

continued use of the trademark as well as other relief against

Papillon.   Papillon’s counterclaim and third-party claims

allege, among other things, that Tommy’s Supplies’ trademark is

invalid due to an alleged fraud on the USPTO.   If the Court

invalidates Tommy’s trademark, Papillon seeks a declaratory

judgment that Papillon is the rightful owner of the trademark.

The resolution of each party’s claims depends on whether Tommy

Sr. acted with fraudulent intent when he filed the trademark

applications in his name.

    Prior to filing the trademark application, Tommy Sr. had a

discussion with Meredith Holden, then owner of Papillon, and

                                13
told her he could register the Starbrite trademark online. (Dkt.

#114 at ¶ 31).   Even though Tommy Sr. was employed by Papillon

at the time, he argues that it was reasonable for him to put the

trademark application in his name because Ms. Holden allegedly

told him that she was going to sell or give the business to him

and instructed him to file the trademark in his name. (Tommy Sr.

Dep. 65).   Ms. Holden for her part states that she never

promised the business to Tommy Sr. and asserts that they did not

discuss whose name the application should be filed under.

(Holden Dep. 57).   Ms. Holden claims she did not look at the

trademark application when Tommy Sr. filed it.1 (Holden Dep. 59).

She testified that she believed Tommy Sr. was registering

Starbrite on Papillon’s behalf. (Holden Dep. 56-57, 89). Ms.

Holden also asserts that Papillon paid the trademark application

fee.2 (Holden Dep. 62).

     Additionally, as part of the trademark application process,

Tommy Sr. used letterhead for Tommy’s Supplies LLC, as opposed

to Papillon. (Dkt. #114-4, 10-11). In response to a request from

the USPTO for an actual specimen of the goods displaying the

Starbrite mark, Tommy Sr. submitted a graphic design of the

Starbrite logo that was being used in commerce by Papillon.


1 In contrast, Tommy Sr. claims that Ms. Holden completed the
application alongside him. (Tommy Sr. Dep. 66-67).
2 Tommy Sr. denies this assertion and claims he paid at least a

portion of the fee. (Dkt #118 at ¶ 53).
                                14
(Dkt. #114-4, at 10-18 and ¶ 40-43).   Tommy Sr. also submitted

photos of tattoo ink with Starbrite labels that were being sold

by Papillon and mock-ups of print runs for those labels which

were created by Papillon. (Id.). Papillon argues that this

proves that Tommy Sr. intentionally defrauded the USPTO. (Dkt.

#101-1 at 36).

    Based on the facts, Papillon argues that the Court must

conclude, as a matter of law, that Tommy Sr. acted fraudulently

when he submitted the application to the USPTO.   Conversely,

Tommy’s Supplies argues that the Court must conclude that Tommy

Sr. did not act with fraudulent intent when he filed the

trademark application because, as a matter of law, Papillon’s

evidence is not sufficient to establish clear and convincing

evidence of fraud.

    “Ordinarily, the issue of fraudulent intent cannot be

resolved on a motion for summary judgment, being a factual

question involving the parties’ state of mind.”   Golden Budha

Corp. v. Canadian Land Co. of America, N.V., 931 F.2d 196, 201-

02 (2d Cir. 1991).   As the discussion above demonstrates, there

several disputed facts that must be resolved in order to

determine whether Tommy Sr. acted with fraudulent intent when he

submitted the trademark application.

    Tommy’s Supplies has provided a number of good faith

explanations for its conduct. For instance, Tommy’s Supplies

                                15
asserts that this was the first time Tommy Sr. had filed a

trademark application, so any mistakes he made were due to his

lack of familiarity with the process. (Dkt. #96-1 at 12; #117 at

18.) If a jury rejects the good faith explanations, a sufficient

basis would exist for a jury to conclude that Tommy Sr. acted

with fraudulent intent. By way of example, a jury could believe

Ms. Holden’s testimony that she did not tell Tommy Sr. that she

was going to sell or give the business to him and she did not

instruct Tommy Sr. to file the trademark application in his

name, thereby rejecting the primary explanation that Tommy Sr.

has given for registering the trademark in his name.3

     Additionally, the fact that Tommy Sr. was an employee of

Papillon and getting paid by Papillon when he submitted the

application to the USPTO but chose to use Tommy’s Supplies’

letterhead in his correspondence could cause a jury to conclude




3 If the jury does not believe Tommy Sr. on this critical fact,
“the doctrine of falsus in uno allows that ‘if [a fact finder]
find[s] that a witness wilfully falsely testified to a material
fact, [a fact finder is] privileged to reject all his testimony,
or ... elect to ... believe part of it and accept that part of
it which appealed to [a fact finder's] reason, or which was
corroborated by other credible evidence and reject the rest.’”
Hernandez v. NJK Contractors, Inc., No. 09-CV-4812 RER, 2015 WL
1966355, at *31 (E.D.N.Y. May 1, 2015)(quoting United States v.
Foster, 9 F.R.D. 367, 389 (S.D.N.Y. 1949)). Therefore, if a
jury concludes that Tommy Sr. is not being truthful on this
critical point, the jury could rely on that fact to reject his
other good faith explanations and find that he acted with
fraudulent intent.


                               16
that he acted with an intent to deceive the USPTO.   That is

especially true if the jury finds that Papillon paid for the

trademark application and that Ms. Holden did not see the

application before Tommy Sr. submitted it.   Further, regardless

of the explanation provided by Tommy Sr., a jury could find that

the decision to submit specimens to the USPTO that were being

used in commerce by Papillon, demonstrates an intent to defraud.

When, as required on summary judgement, the evidence is

construed in the light most favorable to Papillon, the Court

cannot conclude, as a matter of law, that no jury could find

clear and convincing evidence that a false representation was

knowingly made to the USPTO.

     Similarly, when construing the facts in the light most

favorable to Tommy’s Supplies, as is required for Papillon’s

cross-motion for summary judgment, the Court cannot conclude,

that Tommy Sr. acted, as a matter of law, with fraudulent

intent.   If a jury believes Tommy Sr.’s claim that Ms. Holden

specifically instructed him to register the trademark in his

name and that she filled out the application alongside him, such

that she was fully aware of the contents of the application, a

jury could conclude that Tommy Sr. did not knowingly make a

false statement to the USPTO or engage in fraudulent conduct.

Furthermore, if a jury concludes that Ms. Holden specifically

instructed Tommy Sr. to file the application in his name because

                                17
she was planning on giving the business to him, a jury would

potentially find it proper for Tommy Sr. to have submitted

specimens that were being used by Papillon and to claim that he

was using the Starbrite mark as early as 1995, when, in fact, he

was in Arizona.

     As the facts make clear, there are several material issues

of fact that a jury will need to resolve in order to determine

whether Tommy Sr. acted with fraudulent intent by knowingly

making false statements when he filed the trademark application.

Thus, summary judgment is inappropriate on all of the trademark

related claims.

     During oral argument, both lawyers conceded that, with the

exception of the claims of conversion, breach of contract and

tortious interference, all of the claims and counterclaims in

this case rest upon the validity of the trademark.4   Both lawyers




4 Counts I and II each allege violations of the Lanham Act
and cannot be decided until a determination has been made on the
validity of the trademark. The same is true for Count III,
which alleges trademark infringement under CT common law, Count
IV, which alleges a violation of the CUTPA, Count V, which asks
the court to declare that Papillon’s trademark is incapable of
registration due to the likelihood of confusion, and Count VI,
which asks the court to declare that Tommy’s Supplies owns the
trademark. Counts I and II of Papillon’s counterclaims seek a
declaration that Tommy’s fraudulently obtained the trademark and
therefore the mark is incapable of registration. Counts III,
IV, V and XII are all premised, at least in part, on the notion
that Tommy’s fraudulently obtained the trademark and that
Papillon is the real owner.

                               18
also conceded that the validity of the trademark depends on

whether Tommy Sr. acted with an intent to defraud the USPTO when

he applied for the trademark.   Since the Court has already found

that there are material issues of fact regarding the validity of

the trademark and that issue permeates all claims except the

claims for conversion, breach of contract, and tortious

interference, summary judgment is denied for both parties, with

respect to all claims contained in Tommy’s Supplies complaint

(Dkt. #1) and with regard to all but counts 6, 8, 10, and 11,

contained in Papillon’s counterclaim and third-party complaint,

which will be discussed below. (Dkt. #19.)

    C. Breach of Contract

    The parties entered into a distribution agreement in 2004

which granted Tommy’s Supplies the right to purchase and sell

Papillon’s products. (Dkt #97-6; Dkt. 102-11).   Papillon alleges

that Tommy’s Supplies breached the terms of that agreement.

    In order to establish a breach of contract, the plaintiff

must prove the formation of an agreement, performance by the

plaintiff, breach of the agreement by the defendant and damages.

Chiulli v. Zola, 97 Conn. App. 699, 706–707 (2006).

    The parties seem to agree that the Distribution Agreement

was in relation to sales to customers in Europe. However, the

parties, disagree on what the remainder of the language in the

agreement means.   For its part, Papillon argues that the

                                19
Distribution Agreement permits Tommy’s Supplies to sell

Starbrite products that are manufactured by Papillon and in

Papillon’s packaging as opposed to selling its own version of

Starbrite.    (Dkt. #101-1, 26). However, Tommy’s Supplies has a

different interpretation. (Dkt. #96-1, 15).     During the oral

argument, however, it appeared that neither party disputed the

Court’s conclusion that the language of the agreement is

unclear.     “Under Connecticut law, ‘the question of contract

interpretation’ is generally a question of fact unless ‘there is

definitive contract language’ that allows the court to determine

the parties' intent as a matter of law.” Chapman v. Priceline

Grp., Inc., No. 3:15-CV-1519(RNC), 2017 WL 4366716, at *4 (D.

Conn. Sept. 30, 2017)(quoting Poole v. City of Waterbury, 266

Conn. 68, 88 (2003)).     Papillon’s construction of the agreement

is certainly reasonable, however, since the language of the

agreement is ambiguous, it is not appropriate for the Court to

attempt to infer the intent of the parties and thereby interpret

the agreement.

    Tommy’s Supplies has raised a defense regarding the statute

of limitations. (Dkt. #96-1 at 15, #117 at 21).     Specifically,

Tommy’s Supplies argues that Papillon is alleging harms related

to transactions that took place well outside of the six-year

statute of limitations that is applicable to breach of contract

claims. See Conn. Gen. Stat. § 52-576 (no claims “on any

                                  20
contract in writing, shall be brought but within six years after

the right of action accrues[.] . . .”).    Tommy’s Supplies

asserts the statute of limitation as both an affirmative defense

and a justification for summary judgment in favor of Tommy’s

Supplies.

    Papillon, in its brief and during oral argument, responds

with an argument that, again, relates back to the issue of the

underlying trademark.    In Papillon’s view, the breach of the

contract is the continuing sale of “knockoff ink” by Tommy’s

Supplies. (Dkt. #105 at 37.)    Because of the alleged

continuation of the conduct, Papillon asserts that the wrong has

been brought within the limitations period.

          1. The continuing course of conduct doctrine

    Courts in Connecticut “have recognized that where there is

a continuing course of conduct constituting a breach of duty,

the limitations period does not begin to run, or is tolled,

until that conduct terminates.” City of W. Haven v. Commercial

Union Ins. Co., 894 F.2d 540, 545 (2d Cir. 1990)(collecting

cases).

         A continuing course of conduct will toll the
    statute if the defendant “(1) committed an initial wrong
    upon the plaintiff; (2) owed a continuing duty to the
    plaintiff that was related to the alleged original
    wrong; and (3) continually breached that duty.” Flannery
    v. Singer Asset Fin. Co., 312 Conn. 286, (2014).
    Connecticut courts have found a continuing course of
    conduct where “there has been evidence of either a
    special relationship between the parties giving rise to

                                  21
    such a continuing duty or some later wrongful conduct of
    a defendant related to the prior act.” Id. Whether an
    ongoing special relationship exists, and whether later
    related wrongful conduct occurred, are questions of
    fact.

Evanston Ins. Co. v. William Kramer & Assocs., LLC, 890 F.3d 40,

45 (2d Cir. 2018), certified question answered sub nom. Essex

Ins. Co. v. William Kramer & Assocs., LLC, 331 Conn. 493, 205

A.3d 534 (2019).

    [B]efore the doctrine can be applied, a duty must first
    be found to have existed. “The existence of a duty is a
    question of law and only if such a duty is found to exist
    does the trier of fact then determine whether the
    defendant violated that duty in the particular situation
    at hand.”

Golden v. Johnson Mem'l Hosp., Inc., 66 Conn. App. 518, 526

(2001)(emphasis in original).

    Papillon’s brief does not specify or articulate the special

relationship which allegedly existed between the parties to

create a continuing duty. (Dkt #101-1, 42).       Papillon’s brief

does not cite or discuss the relevant case law or attempt to

apply the law to the facts.     The only paragraph in the brief

that addresses the subject simply states “[t]his is a continuing

course of conduct, and therefore, Tommy’s is still causing harm

to Papillon as a result.”     (Id.)    The paragraph does not assert

that a special relationship exists or offer any facts to help

the court determine if a duty is owed.

    As the Connecticut Supreme Court has observed,


                                  22
    Our appellate courts have not defined precisely what
    constitutes a special relationship for purposes of
    tolling because the existence of such a relationship
    will depend on the circumstances that exist between the
    parties and the nature of the claim at issue. Usually,
    such a special relationship is one that is built upon a
    fiduciary or otherwise confidential foundation. A
    fiduciary or confidential relationship is characterized
    by a unique degree of trust and confidence between the
    parties, one of whom has superior knowledge, skill or
    expertise and is under a duty to represent the interests
    of the other.... The superior position of the fiduciary
    or dominant party affords him great opportunity for
    abuse of the confidence reposed in him.       Fiduciaries
    appear in a variety of forms, including agents,
    partners, lawyers, directors, trustees, executors,
    receivers, bailees and guardians.     The fact that one
    business person trusts another and relies on [the
    person] to perform [his obligations] does not rise to
    the level of a confidential relationship for purposes of
    establishing a fiduciary duty.       [N]ot all business
    relationships implicate the duty of a fiduciary.... In
    the cases in which this court has, as a matter of law,
    refused to recognize a fiduciary relationship, the
    parties were either dealing at arm's length, thereby
    lacking a relationship of dominance and dependence, or
    the parties were not engaged in a relationship of special
    trust and confidence. Accordingly, a mere contractual
    relationship does not create a fiduciary or confidential
    relationship.

Saint Bernard Sch. of Montville, Inc. v. Bank of Am., 312 Conn.

811, 835 (2014)(alterations in original)(internal quotation

marks and citations omitted).

    In this case, Papillon has not alleged that a fiduciary

relationship exists and has not offered any facts to establish

that a fiduciary relationship exists. As the Connecticut Supreme

Court noted in Saint Bernard, supra, the superior position of

the fiduciary or dominant party affords the fiduciary or


                                23
dominant party the opportunity to abuse the confidence that has

been reposed in him.   If a fiduciary duty existed or if there

was a dominant party in this business relationship, it would

have been Papillon or Ms. Holden.    Papillon alleges that Ms.

Holden was the sole owner of Papillon, Ink when the parties

entered into the Distribution Agreement in 2004. (Dkt. #112-1, ¶

31 and ¶ 33). Additionally, it is undisputed that when the

parties entered into the agreement, Tommy Sr. was an employee of

Papillon, Ink and received a weekly check and W-2 from Papillon,

Ink. (Dkt. #118, ¶ 55).

     Even if there was a fiduciary relationship when the parties

entered into the Distribution Agreement in 2004, it likely ended

in 2005 when Tommy Sr. left Papillon.5 (Dkt. #118, ¶ 69.)

Although the contractual relationship continued to exist after

Tommy Sr. left Papillon, the Connecticut Supreme Court has made

clear that a mere contractual relationship does not create a


5 In order for the continuing course of conduct doctrine to
apply, Papillon would need to establish that Tommy Sr. owed a
continuing duty to Papillon that was related to the original
wrong. With respect to the breach of contract claim, the
original wrong was the alleged sale of knockoff ink and refusal
to pay for ink provided under the agreement. While Tommy’s
Supplies was obligated to honor the Distribution Agreement after
Tommy Sr.’s departure from Papillon in 2005, the mere fact that
the parties had a contractual relationship does not create a
fiduciary or confidential relationship. See Saint Bernard,
supra. If it did, the exception would swallow the rule as the
non-breaching party would always be able to rely on the
continuing course of conduct doctrine to toll the statute of
limitations, as long as the contract was still in effect.
                                24
fiduciary or confidential relationship. Saint Bernard, 312 Conn.

at 835.

     Based on the foregoing discussion, the Court finds that

Papillon has failed to establish that a duty was owed.

Therefore, the Court will not apply the continuing course of

conduct doctrine to toll the statute of limitations.

          2. Duress

     Alternatively, Papillon argues that the limitations period

should be tolled due to duress.    Although the concept of tolling

due to duress was mentioned during oral argument, Papillon’s

brief devotes no time to the issue.    Papillon’s brief does not

cite or discuss the relevant case law, identify the elements

that must be proven to justify tolling due to duress, or

indicate which disputed facts support each of those legal

elements.    However, the Court has sifted through the facts in

Papillon’s brief and Rule 56(a) statement in order to determine

if the disputed facts create a triable issue on this matter.6      In


6 Although there are a handful of cases within the Second Circuit
which discuss tolling due to duress, they typically refer to
“duress tolling” as a New York doctrine. Melendez v. Greiner,
477 F. App'x 801, 803 (2d Cir. 2012)(“based on the New York
doctrine of ‘duress tolling’”). There is a dearth of case law
in Connecticut but for purposes of this motion the Court will
give Papillon the benefit of the doubt and assume that the
doctrine applies in Connecticut. The New York cases apply
duress tolling to actions sounding in tort or negligence.
Although this is a contract claim and duress usually relates to
the validity of a contract, the Court will apply the doctrine
tolling doctrine here.
                                  25
its brief, Papillon argues that there were threats to Ms.

Holden’s safety and her business interests if she did not

acquiesce to demands made by Tommy Sr. and his business

partners.   (Dkt. #118 at ¶ 59.)    Tommy’s Supplies denies those

allegations in totality. (Dkt. #118 at Response to ¶ 59.).

    “‘Duress’ involves both threats or force by the defendant,

and the submission of the plaintiff's free will to those

threats. Both elements of duress must continue in order for a

duress-based tort to persist as a ‘continuous wrong.’” Overall

v. Estate of Klotz, 52 F.3d 398, 404 (2d Cir. 1995).     “In order

to constitute a ‘continuous wrong’ that tolls the limitations

period, the tortious conduct itself must continue. . . .

Furthermore, the tortious conduct must continue uninterrupted.”

Id. (emphasis in original)(citing Pacchiana v. Pacchiana, 462

N.Y.S.2d 256, 257 (2d Dep't 1983)).     In other words, the

duration of the tolling under a duress theory is the period

during which the duress continued uninterrupted.

    For purposes of this motion, the Court will assume that

Papillon’s allegations create a question of fact as to whether

duress existed from 2003 through 2005. (Dkt. #118, ¶¶ 59-66).

That time period covers the date when the parties entered into

the Distribution Agreement.   However, there are no facts or

allegations in Papillon’s brief or Rule 56(a) statement that

indicate that the alleged threats of force continued beyond

                                   26
2005, which is when Tommy Sr. left Papillon.7   Thus, Papillon has

failed to offer any facts that would establish that the alleged

threats of force or conduct giving rise to duress continued

uninterrupted after 2005.   Therefore, Papillon has not

established a basis for tolling the statute of limitations for

the breach of contract claim under the duress tolling doctrine.

     While Papillon has not established a basis for tolling the

statute of limitations, to the extent that Papillon alleges that

Tommy’s Supplies has breached the Distribution Agreement during

the statute of limitations period, Papillon will be allowed to

pursue damages for the alleged breaches that are timely.

     D. Papillon’s Claim for Tortious Interference with a
        Business Relationship


     Papillon’s third party complaint includes a claim for

tortious interference with business relations under Connecticut

common law. In order to succeed on such a claim, Papillon must

establish “(1) a business relationship between the plaintiff and

another party; (2) the defendant's intentional interference with

the business relationship while knowing of the relationship; and

(3) as a result of the interference, the plaintiff suffers




7Papillon has submitted a Declaration from Meredith Holden which
alleges threatening behavior from 2003 through 2005. (Dkt. #116,
¶¶ 16-37). However, the Declaration fails to include detailed
information or dates to create a question of fact about whether
there were ongoing and uninterrupted threats after 2005.
                                27
actual loss.” Hi-Ho Tower, Inc. v. Com-Tronics, Inc., 255 Conn.

20, 27 (2000).   To succeed Papillon needs to show “that the

defendant’s conduct was in fact tortious. This element may be

satisfied by proof that the defendant was guilty of fraud,

misrepresentation, intimidation or molestation ... or that the

defendant acted maliciously.” Blake v. Levy, 191 Conn. 257, 261,

464 A.2d 52, 54 (1983)(internal quotation omitted).

     Papillon alleges that, in an effort to take business away

from Papillon, Tommy’s Supplies and its employees made false or

incorrect statements regarding the quality of the ink produced

by Papillon, the cleanliness of Papillon’s studio, and

Papillon’s continued viability and operation. (Dkt. #19, 29-

30.).   During oral argument, the parties conceded that the truth

or falsity of the alleged statements presents a question of

fact.

     For instance, Papillon alleges that employees of Tommy’s

Supplies allegedly made comments to suggest that smoking

occurred within the facility where Papillon produces its

products.   Papillon admits there is smoking at the company, but

denies it takes place in a location that would affect the ink

being produced. (Dkt. #123, ¶ 18; Cote Dep. 47.)   Another

disputed statement relates to whether dogs owned by Mr. Basile

and previously by Ms. Holden were supposedly running around the

area where the inks are mixed, thereby potentially causing

                                28
contamination. (Dkt. #101-1, 43; Dkt. #123, ¶ 19 and ¶ 22; Cote

Dep. 48-49.) To be actionable under the tortious interference

theory the parties concede that the alleged statements would

need to be untrue.   The truth or falsity of the statements

presents a question of fact for a jury to resolve.

    The tortious interference claim also requires Papillon to

produce evidence of damages. As the Connecticut Supreme Court

has stated:

    [u]nlike other torts in which liability gives rise to
    nominal damages even in the absence of proof of actual
    loss . . . it is an essential element of the tort of
    unlawful interference with business relations that the
    plaintiff suffers actual loss. Therefore, in order to
    survive a motion for summary judgment the plaintiff must
    allege an “actual loss” resulting from the improper
    interference with her contract.      [T]he tort is not
    complete unless there has been actual damage suffered.

Appleton v. Bd. of Educ. of Town of Stonington, 254 Conn. 205,

213 (2000)(internal quotations and citations omitted).

Additionally,

    “[i]t is axiomatic . . . that in every tort action, the
    fact finder may award economic damages only if the
    plaintiff has proven those damages to a reasonable
    certainty and has shown that the defendant had
    proximately caused the damages.” Thus, Plaintiff bears
    the burden of proving by a preponderance of the evidence
    that Defendants' tortious conduct proximately caused his
    alleged [damages].

Weber v. FujiFilm Med. Sys. U.S.A., Inc., No. 3:10CV401 JBA,

2013 WL 6592592, at *2 (D. Conn. Dec. 16, 2013)(quoting Jones v.

Kramer, 267 Conn. 336, 350 n. 7 (2004)).


                                29
       Tommy’s Supplies argues that there is no factual support

for Papillon’s claim that the company lost business or goodwill

as a result of any of the alleged comments or conduct. (Dkt.

#117, 23.)   More specifically, Tommy’s Supplies cites to

testimony from Mr. Basile, Papillon’s current manager, and Ms.

Cote, an employee of Papillon, stating that they are unsure if

Papillon lost any actual customers as a result of the tortious

conduct.   Mr. Basile testified that he was not sure if any of

Papillon’s customers stopped buying supplies from Papillon.

(Basile Dep. 87). Additionally, although Ms. Cote was able to

identify four customers who stopped buying supplies from

Papillon, she testified that she has “no idea” why any of those

customers stopped buying supplies from Papillon.8 (Cote Dep. 52-

53).

In order to survive summary judgment, Papillon must produce some

evidence that, if credited by a jury, would allow a jury to

conclude that the tortious conduct proximately caused actual

harm to Papillon.    Conclusory statements are insufficient at

this stage of the litigation. See, Int'l Connectors Indus., Ltd.

v. Litton Sys., Inc., Winchester Elecs. Div., No. CIV.A. B-88-

505(JAC), 1995 WL 253089, at *5 (D. Conn. Apr. 25, 1995)


8Citing pages 56-58 of Ms. Cote’s deposition Papillon denies
that “Ms. Cote did not attribute any lost customers to the
actions of Tommy’s Supplies.” (Dkt. #114 at ¶ 66). However, Ms.
Cote’s testimony at pp. 56-58 does not support the denial.
                                 30
(granting summary judgement where plaintiff offered no facts to

support actual loss in a claim of tortious interference); see

also Bulldog New York LLC v. Pepsico, Inc., 8 F. Supp. 3d 152,

178 (D. Conn. 2014)(AWT)(in granting summary judgment, the court

found that plaintiff “has produced no evidence showing that

Pepsi’s conduct was the proximate cause of the harm it claims in

Count 4.   There is no evidence as to the purported reason why

the third parties no longer wanted to work with [plaintiff].”).

    At this stage the Court, as in Int’l Connectors, finds that

Papillon has provided no facts sufficient for a jury to find

that they have met their burden to show actual loss as a result

of the alleged tortious interference. Therefore, summary

judgement is granted for Tommy’s supplies as to Papillon’s

tortious interference claim.

    E. Papillon’s Statutory Theft and Conversion Claim

    Papillon included a claim for both conversion and statutory

theft in its third-party complaint.   “It frequently occurs that

a plaintiff couples a claim for conversion with one for

statutory theft, both arising out of the same set of facts.”

Kopperl v. Bain, 23 F. Supp. 3d 97, 108 (D. Conn. 2014).

    If in order to sustain a claim for statutory theft, when
    coupled with a claim for conversion arising out of the
    same facts, a plaintiff must prove “the additional
    element of intent over and above what he or she must
    demonstrate to prove conversion,” it necessarily follows
    that a plaintiff who cannot prove conversion also cannot
    prove statutory theft.

                                31
Id. at 109 (citing Deming v. Nationwide Mut. Ins. Co., 279 Conn.

745, 771 (2006))(emphasis in original).    Conversion requires a

party to show an “unauthorized act which deprives another of his

property permanently or for an indefinite time; some

unauthorized assumption and exercise of the powers of the owner

to his harm.” Frontier Grp., Inc. v. Nw. Drafting & Design,

Inc., 493 F. Supp. 2d 291, 299 (D. Conn. 2007)(citing Deming v.

Nationwide Mut. Ins. Co., 279 Conn. 745, 770 (2006)).    Statutory

theft, while requiring the additional requirements stated above,

under Connecticut General Statutes § 52-564 requires

establishing that a person stole the “property of another, or

knowingly receive[d] and conceal[ed] stolen property. . . .”

    The entirety of the theft and conversion claims raised by

Papillon relate to a notebook that was purchased by Carol Landry

during her employment at Papillon.   Ms. Landry purchased the

notebook to keep her ink recipes in it and she kept the notebook

at Papillon Ink. (Dkt. #114 at ¶ 14.)     Ms. Landry asserts that

after her employment was terminated, she threw out the notebook

and did not provide any of the recipes to anyone at Tommy’s

Supplies.   (Landry Dep. 132-33). Further, the current manager of

Papillon has stated that Papillon is in possession of the

recipes that were in the notebook. (Basile Dep. 60).    The only

thing of value in the notebook is therefore still in Papillon’s

possession.

                                32
    Papillon’s argument on the claims of theft and conversion

can be generously described as brief.   The totality of the

argument rests on the claims that Mr. Landry took the notebook

and thereby deprived Papillon of it.    Conversely, Tommy’s

Supplies argues that this claim must be dismissed.    Tommy’s

Supplies indicates that Ms. Landry purchased and used the

notebook as her property.   Papillon has not answered or

responded to this assertion.   Beyond Ms. Landry’s former status

as an employee of Papillon, there is no further evidence to

support an argument that Papillon owned the notebook.

Additionally, Ms. Landry and Papillon never had an employment

agreement, thus there was no agreement addressing the ownership

of the notebook.   Further, it is undisputed that Mr. Basile, who

manages Papillon, is in possession of the contents of the

notebook. (Basile Dep. 60; Dkt. #114, ¶¶ 65 and 113). The

contents of the notebook, the ink recipes, are the only items of

value in this claim.   Papillon does not articulate that the

actual physical notebook is of any value apart from the ink

recipes.

    As Papillon has not shown sufficient evidence to raise a

material question of fact as it relates to the ownership of the

notebook, and the Court has determined that the notebook is of

little or no value whatsoever, summary judgment is granted in

favor of Tommy’s Supplies on the claims of theft and conversion.

                                33
                               CONCLUSION

    Based on the foregoing reasons, the defendant’s Motion for

Summary Judgment is DENIED and the plaintiff’s Motion for

summary judgment is GRANTED in part and DENIED in part.

Papillon’s third-party claims alleging theft and conversion and

the claims of tortious interference are dismissed.     All other

claims remain active and will require resolution by a jury.

     This is not a recommended ruling.      The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.    Appeals can be made directly to the

appropriate United States court of appeals from this judgment.

See 28 U.S.C. § 636(c)(3).

     SO ORDERED this 31st day of March, 2020, at Hartford,

Connecticut.

                               _________/s/___________________
                               Robert A. Richardson
                               United States Magistrate Judge




                                 34
